Title: To Benjamin Franklin from Anna Maria Clifton, 4 March 1777
From: Clifton, Anna Maria
To: Franklin, Benjamin


Dear Sir
Philada: March 4th: 1777.
While all our Little World are congratulating each other on your safe arrival in France, Suffer me to assure you that none more Sincerely rejoices in it then I do. To know you are free from danger is an infinite satisfaction, to tell you so is a Pleasure I could not refuse myself. The danger with Which our Coast is surrounded would often have fil’d me with Apprehensions, but that I reflected, that if good men are the Care of Providence, you must be it’s peculiar Charge.
Among the many unhappy Events of the present War, the separation of Friends is not the least. I feel this most acutely when I tell you that Mrs: Bache has removed from town, some Weeks since, and when we shall meet again the future only can determine. Notwithstanding our desire to see you, I dare not wish your return to America, but you must Permit me to say I wish I was with you in Europe, I would willingly escape from the dreadful, Terrifying consequences of War. Do me the favor to present my best Regards to the young Gentlemen. When Temple has a half-hour to throw away I should be Happy to hear from him that You are Well. In the mean time I am dear Sir with great Respect and Regard your Most obedient
Anna Maria Clifton

My Sister presents her Compliments to you, with every Salutary Wish for your Health and happiness.

 
Addressed: To / Doctor Franklin / Paris
Endorsed: An. Maria Clifton Philad. March. 4. 77.
